Citation Nr: 0812121	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-07 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1. Entitlement to service connection for residuals of a right 
inguinal hernia.

2. Entitlement to service connection for an upper abdominal 
wall hernia.

3. Entitlement to a compensable disability rating for status 
post left inguinal hernia repair.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1979, October 1980 to October 1984, and December 1991 to 
March 1992, and had periods of National Guard reserve duty 
between June 1979 and March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that granted the veteran's claim of 
entitlement to service connection for a right inguinal 
hernia, and July 2006 and May 2007 rating decisions from the 
RO in Togus, Maine that denied the veteran's claims of 
entitlement to a compensable rating for a left inguinal 
hernia and entitlement to service connection for an upper 
abdominal wall hernia.  The veteran perfected timely appeals 
of the service connection determinations to the Board.

The matter of service connection for a right inguinal hernia 
was before the Board in November 2004, and was then remanded 
for further development.

In January 2008, the veteran appeared and offered testimony 
in support of his claim before the undersigned.  The 
veteran's testimony on that occasion has been transcribed and 
associated with his claims file.

The issue of entitlement to a compensable disability rating 
for status post left inguinal hernia repair is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1. The veteran did not incur or aggravate a right inguinal 
hernia during a period of service, including any periods of 
active duty training or inactive duty training.

2. The veteran did not incur or aggravate an upper abdominal 
wall hernia during a period of service, including any periods 
of active duty training or inactive duty training.


CONCLUSIONS OF LAW

1. Residuals of a right inguinal hernia were not incurred or 
aggravated in service.  38 U.S.C.A. §§ 101, 1110, 1111, 1131, 
1132, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303, 
3.306 (2007).

2. An upper abdominal wall hernia was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 101, 1110, 1111, 1131, 
1132, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 
3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, December 
2004, February 2006, and December 2006 letters to the veteran 
from the Agency of Original Jurisdiction (AOJ) specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to service 
connection, and the division of responsibility between the 
veteran and VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007), these letters essentially satisfied the notification 
requirements of the VCAA by: (1) informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informing the veteran about 
the information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
provide any information or evidence in his possession that 
pertained to the claim.

The Board acknowledges that, with respect to the right 
inguinal hernia claim, complete VCAA notice was only provided 
to the veteran after the initial unfavorable decision in this 
case, rather than prior to the initial decision as typically 
required.  However, in a case involving the timing of the 
VCAA notice, the United States Court of Appeals for Veterans 
Claims (Court) held that in such situations, the appellant 
has a right to a VCAA content-complying notice and proper 
subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  A VCAA-compliant letter was issued to the 
veteran in December 2004.  Thereafter, he was afforded an 
opportunity to respond, and the AOJ then subsequently 
reviewed the claim and issued a Statement of the Case to the 
veteran in January 2006.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Pelegrini v. Principi, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in March 2006, and his service connection claims were 
readjudicated in July 2006 and October 2007.  As such, any 
notice deficiencies related to the rating or effective date 
were subsequently remedied.  Thus, the Board finds no 
prejudice to the veteran in processing the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical and personnel records, VA medical treatment 
records, private medical treatment records, the veteran's 
testimony at his January 2008 Board hearing, and written 
statements from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.  The Board 
therefore determines that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
both for residuals of a right inguinal hernia and for an 
upper abdominal wall hernia.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A veteran who served after December 31, 1946, is presumed to 
be in sound condition when he or she entered into military 
service, except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111, 1132.

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).

Generally, a disability will be service-connected if it was 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 101(16), 
1110, 1131; 38 C.F.R. §§ 3.1(k), 3.303.  Active military, 
naval, or air service includes any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled from a disease or injury incurred in the line of 
duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a).  
ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes. 38 C.F.R. 
§ 3.6(c)(1).  Active military, naval, or air service also 
includes any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means, 
inter alia, duty other than full-time duty prescribed for 
Reserves or the National Guard of any state.  38 U.S.C.A. 
§ 101(23); 38 C.F.R. § 3.6(d).

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, favorable applications of 38 C.F.R. § 3.306 
(presumption of aggravation), and 38 U.S.C.A. §§ 1111, 1131 
(presumption of soundness) are not available with respect to 
periods of ACDUTRA or INACDUTRA.

In the instant case, on January 1979 separation examination, 
the veteran was noted to have had normal clinical evaluations 
of the chest, abdomen, and viscera, and no hernia or lumps 
were noted either on examination or in the veteran's report 
of medical history.  Service medical records reflect 
diagnoses and treatment for a left inguinal hernia, beginning 
in June 1981.  In December 1981, the veteran complained of 
lower abdominal pain, and it was noted that the veteran had 
had a hernia operation the previous August, and that he 
reported that before the operation he never had problems, but 
that after the operation he had had problems on and off with 
stomach cramps and diarrhea.  The veteran was then diagnosed 
as having viral enteritis.

A June 13, 1993 private medical record dated in indicates 
that the veteran complained of abdominal pain, and reported a 
history of hernia.  The veteran reported diarrhea and 
periumbilical pains on and off since that morning.  It was 
noted that examination of the veteran's abdomen was benign, 
and that he had a reducible right inguinal hernia.  The 
veteran was diagnosed as having right inguinal hernia, 
nonincarcerated, and gastroenteritis.  A June 30, 1993 
private medical note indicates that the veteran presented 
with a right inguinal hernia since April 1993, and that he 
had a large, visible, but reducible, right inguinal hernia.  
The veteran was at that time diagnosed as having symptomatic 
large right hernia, and it was noted that he needed surgical 
repairs. 

Service personnel records indicate that, in a January 1994 
report, the veteran was found to have incurred a right 
inguinal hernia in May 1993 by lifting equipment during a 
period of INACDUTRA.  The report indicates that the examiner, 
after speaking to the veteran, came to the conclusion that 
the veteran was unaware of exactly when he hurt himself, that 
he stated that he hurt himself or aggravated it further, and 
that the examiner found it hard to believe that the veteran 
was unsure of when exactly he had hurt himself.  The examiner 
noted that he believed that the veteran may have hurt himself 
while on duty, but that he was not a medical doctor and was 
unsure as to whether a hernia could be a gradual process.

An April 1994 notation at the bottom of the January 1994 
report indicates that the findings of the report had been 
disapproved, and that the status of the veteran's right 
inguinal hernia injury was to be changed to not in the line 
of duty, existed prior to service (EPTS), with no 
aggravation.  An April 1994 memorandum explaining the April 
1994 decision indicated the following: that, based on the 
evidence collected, the veteran's injury existed prior to 
training, with no service aggravation; that the veteran 
stated that he was not sure when the hernia developed; that 
there was no indication that his line of duty activities 
affected his injury; that there was no information in his 
file to indicate any reason to rule aggravation; and that, 
therefore, the finding of the National Guard Bureau was that 
the veteran's injury was not in line of duty, not due to own 
misconduct, EPTS, with no aggravation.  It was noted that, 
due to the adverse impact that the determination may have 
had, the veteran was invited to make a statement on his 
behalf.  A May 1994 statement indicates that a formal 
investigation for line of duty determination returned "not 
in line of duty", "not due to own misconduct", "EPTS", 
"no aggravation", and indicates that the veteran was 
permitted to appeal this finding.  There is no indication 
that the veteran initiated such an appeal.

June 1986 and June 1994 service examination reports of 
medical history indicate a history of recurrent left inguinal 
hernia, beginning in 1981.  On June 1994 service examination, 
the veteran was noted to have had a left recurrent inguinal 
hernia, reduced, and right surgical scar in the inguinal 
area.

Private hospital records dated from August 1993 to September 
1993 indicate that the veteran complained of right inguinal 
hernia since May of 1993, that he noticed a small, right, 
inguinal region bump in the first part of May 1993, sometime 
after doing heavy labor, and that the bump had increased in 
size with lifting.  The veteran underwent a repair of a 
direct right inguinal hernia, and was given a discharge 
diagnosis of right inguinal hernia.

The veteran was afforded a VA examination in April 1996.  It 
was then noted that the veteran developed a right inguinal 
hernia, which was repaired in 1992, and apparent small 
recurrence, adjacent to the external ring in the right 
inguinal area, was noted.  The veteran was diagnosed as 
having status post repair of right inguinal hernia, and 
recurrent right inguinal hernia.

January and February 2002 VA treatment notes indicate that 
the veteran was diagnosed as having recurrent right inguinal 
hernias and small, asymptomatic, epigastric hernia, and 
underwent surgery to repair these hernias in February 2002. 

A March 2002 VA examination report indicates that the veteran 
had undergone right inguinal hernia surgery twice, the first 
time in 1992 and the second time in February 2002, which was 
complicated by ischemic right testicle.  It was also noted 
that he had a repair of an epigastric hernia at the same time 
in February 2002.  Physical examination showed a well-healed 
right inguinal hernia repair and firm right testicle, for 
which the veteran needed to wear a support or otherwise had 
significant pain.  The veteran was diagnosed as having 
bilateral recurrent right and left inguinal hernia repairs, 
and it was noted that the veteran reported that he first 
developed hernias on active duty.

A March 2006 VA note indicates that examination of the 
abdomen revealed no specific abnormalities, with the abdomen 
soft and flat, with no overt evidence of hernia.  The veteran 
was diagnosed as having abdominal pain of unclear etiology.

A February 2007 VA note indicates that, on examination of the 
abdomen, there was a small bulge when the veteran coughed, 
about two inches directly above the umbilicus, which reduced 
passively under slight pressure.  The veteran was diagnosed 
as having hernias of the abdomen and right inguinal.

At his January 2008 hearing, the veteran testified as 
follows: the first time that he got a right inguinal hernia, 
the National Guard paid the hospital for his operation; when 
he went to VA to have his hernia repaired again, the VA 
physician told him that the lump on his chest was a hernia, 
too; when he was in the National Guard, he and another 
soldier were lifting up a two and a half ton truck tire on to 
the back of a flat bed truck, with the wheel on it, and he 
did not notice that night that he had a lump; he got home 
after a drill weekend and he had a hernia; he told the unit 
that this happened, because he did not have a regular job at 
the time where he could have gotten hurt; in his first 
discharge physical for the first three years of active duty, 
the examiner noted on his discharge physical in front of him 
that he had a lump on his chest and said it was a cyst; on 
his discharge physical the second time, they said that his 
lump was a fatty substance; he did not find out that it was a 
hernia until his second operation.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claims of service 
connection for residuals of a right inguinal hernia and an 
upper abdominal wall hernia.

First, the Board does not find that the veteran incurred a 
right inguinal hernia in service.  The Board notes the 
veteran's contentions that he incurred a right inguinal 
hernia during a period of INACDUTRA, and that, during the 
period in which he incurred this injury, that he did not have 
a regular job at the time where he could have gotten hurt.  
However, the Board notes that the first medical evidence of 
the veteran's right inguinal hernia was on private June 13, 
1993 examination, and the veteran at that time did not report 
any in-service injury.  Moreover, the formal investigation 
for line of duty determination, explained in a May 1994 
statement, returned "not in line of duty", "not due to own 
misconduct", "EPTS", "no aggravation".  There is no 
indication that the veteran appealed this finding.  In light 
of this evidence, and in the absence of additional evidence 
that the veteran's right inguinal hernia was incurred in 
service, the Board does not find that the veteran incurred a 
right inguinal hernia in service.

Second, the Board does not find that an upper abdominal wall 
hernia was incurred in service.  The Board notes the 
veteran's contentions that, in his first discharge physical 
for the first three years of active duty, the examiner noted 
on his discharge physical in front of him that he had a lump 
on his chest and said it was a cyst, that, on his discharge 
physical the second time, the examiner said that his lump was 
a fatty substance, and that he did not find out that it was a 
hernia until his second operation.  However, despite a noted 
history of hernias, there is no indication in the medical 
record of any upper abdominal wall hernia, or lumps on the 
chest or stomach, until January 2002.  In this regard, the 
Board notes that, on January 1979 separation examination, the 
veteran was noted to have had normal clinical evaluations of 
the chest, abdomen, and viscera, and no hernia or lumps were 
noted either on examination or in the veteran's report of 
medical history.  Also, the June 13, 1993 private medical 
record indicates that the veteran complained of abdominal 
pain and reported a history of hernia, and that examination 
of the veteran's abdomen was benign.  In short, the medical 
record indicates that the veteran did not have any upper 
abdominal wall hernia until after his periods of service.

The Board has considered the veteran's assertions that his 
hernias are related to service.  However, it is well-
established that laypersons, such as the veteran, are not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities.  Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Accordingly, for all the reasons set forth above, service 
connection for neither residuals of a right inguinal hernia, 
nor an upper abdominal wall hernia, is warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Entitlement to service connection for residuals of a right 
inguinal hernia is denied.

Entitlement to service connection for an upper abdominal wall 
hernia is denied.


REMAND

At his January 2008 Board hearing, the veteran expressed 
disagreement with the denial of his claim for a compensable 
disability rating for status post left inguinal hernia repair 
by the RO in the May 2007 rating decision.  The Board notes 
that this satisfies the requirement of a notice of 
disagreement under 38 C.F.R. § 20.201.  Because the filing of 
a notice of disagreement initiates appellate review, the 
claim must be remanded for the preparation of a Statement of 
the Case.  Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Therefore 
this issue must be remanded in order for the RO to issue a 
Statement of the Case.

Accordingly, the case is REMANDED for the following action:


With respect to the issue of entitlement 
to a compensable disability rating for 
status post left inguinal hernia repair, 
the RO should furnish the veteran and his 
representative a Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002).  The veteran and his representative 
should clearly be advised of the need to 
file a Substantive Appeal following the 
issuance of the Statement of the Case if 
the veteran wishes to complete an appeal 
from that decision.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


